By ©HAJ8JLTOW, Judge.
THIS is an application by the guardian of the infant for the possession of her person, for the purpose of better care and education, than she can now receive from her grandmother, Mrs. Duke, to whom the writ is directed.
The infant is only seven years old, and cannot make a free and unbiassed election between her guardian and grandmother. Upon different circumstances, this Court upon the authority adduced, would permit the infant to go where she pleased. The grandmother is to have access to the infant on her request, and at convenient periods.
It is Ordered, that the infant Rosetta Ralston, be delivered to the custody of her guardian, John Shellman.